      Case 1:19-cv-11292-NRB Document 24 Filed 11/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
EVERGREEN LINE JOINT SERVICE
AGREEMENT, FMC NO. 011982
CONSISTING OF EVERGREEN MARINE
CORP. (TAIWAN) LTD., EVERGREEN                             ORDER
MARINE (UK) LTD., ITALIA MARITTIMA
SPA, EVERGREEN MARINE (HONG                        19 Civ. 11292 (NRB)
KONG) LTD., and EVERGREEN MARINE
(SINGAPORE) PTE LTD. d.b.a.
EVERGREEN LINE,

                   Plaintiffs,

           - against –

NOVOMARINE CONTAINER LINE LLC.,

                Defendant.
-----------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     WHEREAS,    on   June   29,   2020,   the   Court   entered   a   default

judgment against defendant Novomarine Container Line LLC (ECF No.

21); and

     WHEREAS, on November 11, 2020, the Court received an email

from Aleksey Demshin, an employee of defendant, regarding the

default judgment(ECF No. 22); and

     WHEREAS, on November 13, 2020, plaintiffs filed a submission

in response to Mr. Demshin’s email (ECF No. 23); and

     WHEREAS, defendant is a business entity and            business entity

parties must be represented by counsel and may not proceed pro se,
         Case 1:19-cv-11292-NRB Document 24 Filed 11/13/20 Page 2 of 2



see Jones v. Niagara Frontier Transp. Auth., 722 F.2d 20, 22 (2d

Cir. 1983); it is hereby

     ORDERED that if defendant determines to pursue an effort to

vacate the default judgment in this case, it must do so represented

by counsel.

     SO ORDERED.

Dated:       New York, New York
             November 13, 2020

                                                                     _
                                              NAOMI REICE BUCHWALD
                                          UNITED STATES DISTRICT JUDGE
